Citation Nr: 1530409	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In April 2015 and May 2015 letters, which were sent to an address on [redacted] in [redacted], Massachusetts, he was informed that his requested hearing had been scheduled for May 12, 2015.  Unfortunately, the Post Office returned the letters as undeliverable.  A May 14, 2015, communication on behalf of the Veteran reflects a new address on [redacted] in [redacted], Massachusetts, and the document is signed by the Veteran.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran his requested hearing at his correct address of record. 38 C.F.R. 
§§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  Notice of the hearing should be sent to his address on [redacted] [redacted] in [redacted], Massachusetts, as reported in the May 14, 2015 communication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




